Citation Nr: 1048374	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  03-28 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral sensorineural 
hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2003 and March 2004 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Columbia, South Carolina, which denied the above claims.  

In July 2005, the Veteran testified at a personal hearing over 
which a Veterans Law Judge of the Board.  A transcript of that 
hearing has been associated with the Veteran's claims file.  
During the pendency of this appeal, the Veterans Law Judge that 
conducted the July 2005 hearing retired and in January 2009, the 
Veteran requested that he be scheduled for an additional hearing.  
The requested hearing was conducted via video conference by the 
undersigned Acting Veterans Law Judge in November 2010.  A 
transcript of that hearing is also of record.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  As emphasized in Clemons, though a Veteran may 
only seek service connection for PTSD, the Veteran's claim 
"cannot be a claim limited only to that diagnosis, but must 
rather be considered a claim for any mental disability that may 
be reasonably encompassed ...."  Id.  As the Veteran has been 
intermittently diagnosed with various psychiatric disorders in 
addition to PTSD, the issue has been captioned as set forth 
above.

In a letter received by the RO in August 2010, the Veteran 
raised the issue of service connection for a skin 
disorder, manifested by skin cancer and a fungus.  
The issue has been raised by the record, but has not yet 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The Veteran's bilateral sensorineural hearing loss and tinnitus 
claims are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent lay and medical evidence corroborates the 
Veteran's stressors involving fear of hostile military activity 
during a period of active service.

2.  There is of record competent medical evidence rendered by a 
VA clinical psychologist that links the claimed stressors 
involving fear of hostile military activity in Korea with current 
symptoms and diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.304 (2010); 75 Fed. Reg. 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for PTSD, 
which represents a complete grant of the benefit sought on 
appeal.  As such, no discussion of VA's duty to notify or assist 
is necessary.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for psychoses may also be established based 
upon a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection 
may be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2010).

Generally, service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the Veteran "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

Prior to July 13, 2010, VA regulations and Federal court 
precedent decisions generally provided that if the claimed 
stressor is not combat related, the Veteran's lay testimony 
regarding his or her inservice stressor is insufficient, standing 
alone, to establish service connection and must be corroborated 
by credible evidence.  See, e.g., Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Doran v.  Brown, 6 Vet. App. 283, 289 
(1994).  The Court of Appeals for Veterans Claims has held that 
there is no requirement that such corroboration must be found in 
the service records.  However, the credible supporting evidence 
cannot consist solely of after-the-fact medical nexus evidence.  
See Moreau v. Brown, 9 Vet. App. 389 (1996).

Effective July13, 2010, however, VA has amended its rules for 
adjudicating disability compensation claims for PTSD contained at 
38 CFR § 3.304(f) to relax the evidentiary standard for 
establishing the required in-service stressor in certain cases.  
This revision adds to the types of claims the VA will accept 
through credible lay testimony alone, as being sufficient to 
establish occurrence of an in-service stressor without 
undertaking other development to verify the Veteran's account.  
VA's specific PTSD regulation, § 3.304(f), previously only 
authorized VA to accept statements from Veterans who served in 
combat, as denoted by combat-related awards or decorations or 
other evidence sufficient to establish participation in combat, 
as sufficient to accept the occurrence of the claimed in-service 
stressor.  VA later amended its PTSD regulations to also accept 
the statements of Veterans who are former Prisoners-of-War and 
those with an in-service diagnosis of PTSD as sufficient to 
establish occurrence of an in-service stressor if they are 
consistent with the places, types, and circumstances of service.  

One significant result of the recent amendment of 38 CFR § 
3.304(f) is the elimination of the requirement for corroborating 
evidence of the claimed in-service stressor if it is related to 
the Veteran's "fear of hostile military or terrorist activity."  
The new regulatory provision requires that:  (1) A VA 
psychiatrist or psychologist, or contract equivalent, must 
confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor. 

Specifically, 38 C.F.R. § 3.304(f)(3), as revised effective July 
13, 2010, provides as follows:  If a stressor claimed by a 
Veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The Veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) reveals that he served on 
active duty from April 1968 to April 1970.  His military 
occupational specialty was Disb/Exam Specialist.  His awards and 
decorations include the Armed Forces Expeditionary Medal (Korea).  
The Veteran's service personnel records show that he was a pay 
disbursement specialist for the 4th Financial (Disbursement) 
Section in Korea from May 1969 to April 1970.

The Veteran's service treatment records are completely negative 
of treatment for symptoms associated with a psychiatric disorder.

During his July 2005 and November 2010 hearings, the Veteran 
asserted that his tour of duty in Korea included service at or 
near the Demilitarized Zone (DMZ) at the South Korea/North Korea 
border.  He described that he was traumatized by stress of 
standing guard and remaining on alert status at or near the DMZ.  
The Veteran added that he had been called upon to support the 2nd 
Infantry at or near the DMZ and stand guard in foxholes.  He 
named several specific dates on which incidents had occurred 
(deaths of fellow service members; helicopter shot down; jeep 
ambushed) which caused him to be in fear of hostile military 
activity.
A report from the Defense Personnel Records Image Retrieval 
System dated in December 2006 shows that the 4th Finance Section 
was located in Camp Red Cloud in Uijongbu City, South Korea, 
which was said to be between Seoul and the DMZ.  Research 
revealed that in July 1969 there had been a 25 minute firefight 
between the 2nd Infantry Division troops and North Korean Troops.  
In August 1969, a U.S. helicopter was said to have been shot 
down, with the wounded held in North Korea for 108 days.  In 
October 1969, four soldiers of the 7th Infantry Division were 
killed in an ambush by North Koreans.

The Veteran's principal claimed stressors are related to his 
being in a war zone or hostile territory.  The stressors do 
involve his being in an area that received enemy artillery or 
mortar fire.  The other stressors involve the deaths of fellow 
service members, a helicopter being shot down, and a jeep being 
ambushed.  The Veteran has proffered numerous statements that 
discuss his duties and observations while he was stationed in 
Korea.  Given the time period during which he was assigned to 
Korea in close proximity to the DMZ and the type of incidents he 
reported that were stressful, the Board finds this information is 
sufficient to corroborate that the Veteran was exposed to 
significant, life-affecting stressors.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) and 38 C.F.R. § 3.304(f)(3) 
(codified in 75 Fed. Reg. 39,843-39,852).  After review of the 
evidence, the Board finds that service personnel records and the 
historical information concerning the Veteran's unit, proffered 
by the Veteran, show that he served in a hostile area.  As his 
stressors are consistent with service and an individual stationed 
in a hostile territory, the Board finds no further verification 
of the Veteran's stressors are necessary.

During the course of this appeal, the Veteran was treated by VA 
medical providers and they have concluded that he suffers from 
symptoms and manifestations of PTSD.  The record contains 
numerous psychiatric treatment records which show diagnoses of 
PTSD.  In October 2008, a VA psychiatrist provided a diagnosis of 
PTSD and referenced the Veteran's service in Korea in the DMZ.  
In November 2008, a VA examiner provided a diagnosis of combat 
induced PTSD.  

In determining whether service connection is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the evidence is against the claim, in which 
case service connection must be denied.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2009); Gilbert, 1 Vet. App. at 49.  The record 
presents a valid diagnosis of PTSD related to stressful 
experiences in Korea that the Veteran has consistently reported.  
Accordingly, after careful review of all the evidence of record, 
the Board finds that the Veteran manifests PTSD that is the 
result of stressors he experienced while in Korea.  The Board, 
therefore, concludes that service connection for PTSD is 
warranted.

As to whether the Veteran is entitled to service connection for 
an acquired psychiatric disorder (not including PTSD), the Board 
finds that as the award of service connection for PTSD represents 
a full grant of the benefit sought on appeal.  Moreover, during 
his November 2010 hearing, the Veteran emphasized that he 
considered the award of service connection for PTSD a full grant 
of the benefit sought.


ORDER

Service connection for PTSD is granted.


REMAND

Unfortunately, another remand is required in this case as to the 
issues of service connection for bilateral sensorineural hearing 
loss and tinnitus.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) 
(2010).

The Veteran asserts that he has bilateral hearing loss and 
tinnitus as a result of acoustic trauma experienced during his 
period of active service.  During his July 2005 and November 2010 
hearings, the Veteran asserted that he had been exposed to 
gunfire noise while manning or guarding the perimeter at or near 
the DMZ, without ear protection during his period of active 
service.   The Veteran reiterated that he did not have hearing 
loss or tinnitus prior to his entrance into service, and that he 
has experienced such symptoms ever since service.

VA outpatient treatment records include August 2002, April 2004, 
and October 2008 audiometric findings confirm that the Veteran 
currently has bilateral sensorineural hearing loss for VA 
compensation purposes.  Therefore, he has a bilateral hearing 
loss disability within the meaning of VA regulations.  The 
records, as well as his testimony, also show that he has reported 
ringing in his ears.

The Veteran underwent a VA audio disorders examination in October 
2008.  The examiner provided a diagnosis of moderate to 
moderately severe bilateral sensorineural hearing loss and 
tinnitus.  The examiner opined that hearing loss and tinnitus 
were less likely caused by military noise exposure because the 
Veteran had normal hearing at separation from service and noise 
did not cause delayed onset hearing loss.  However, the Board 
notes that the Veteran has since testified that he did not have 
hearing loss or tinnitus prior to his entrance into service and 
that he has experienced such symptoms ever since service.  In 
this regard, the Board finds the October 2008 VA audiology 
examination report to be inadequate to the extent that the 
examiner failed to address the Veteran's competent lay report of 
a continuity of hearing problems and tinnitus since service.  As 
such, the Veteran should be afforded a new VA audio examination 
to address these issues.  See Dalton v. Nicholson, 21 Vet. App. 
23, 39-40 (2007).

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, 
outstanding records with the claims folder, 
make arrangements with the appropriate VA 
medical facility for the Veteran to undergo 
an audiological examination.  The claims file 
should be made available and reviewed by the 
examiner.  

All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies, to include an 
audiogram, must be accomplished. 
Specifically, the results of the audiological 
evaluation must state, in numbers, the 
findings of puretone decibel loss at 500, 
1000, 2000, 3000, and 4000 Hertz, provide the 
puretone threshold average, and must also 
state the results of the word recognition 
test, in percentages, using the Maryland CNC 
test.

The examiner must record a detailed history 
of inservice and post-service noise exposure.  
The examiner must acknowledge and discuss the 
competent statements of the Veteran and other 
lay statements of record as to the continuity 
of symptomatology since service.

After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to whether 
it is at least as likely as not that any 
current bilateral sensorineural hearing loss 
and tinnitus found on examination is related 
to the Veteran's period of active service or 
to any incident therein.  The examiner must 
specifically address the question of whether 
any degree of hearing loss or tinnitus began 
as a result of any inservice noise exposure.

The examiner is directed to consider and 
reconcile findings of the additional 
audiological findings already of record.  A 
complete rationale for all opinions must be 
provided, citing the objective medical 
findings leading to the examiner's 
conclusion.

3.  Then readjudicate the Veteran's claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case.  An appropriate period 
of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.  2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


